 


110 HRES 1325 EH: Honoring the life of Jesse Alexander Helms, Jr., distinguished former Senator from North Carolina.
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1325 
In the House of Representatives, U. S.,

July 10, 2008
 
RESOLUTION 
Honoring the life of Jesse Alexander Helms, Jr., distinguished former Senator from North Carolina. 
 
 
Whereas Jesse Alexander Helms, Jr., born in Monroe, North Carolina on October 18, 1921, spent a 52-year public career dedicating himself to his country, his family, and his home State, representing North Carolina in the United States Senate for 30 years; 
Whereas Jesse Alexander Helms, Jr., served in the United States Navy from 1942 until 1945; 
Whereas Jesse Alexander Helms, Jr., was educated in the public schools of Monroe, North Carolina, and at Wingate Junior College and Wake Forest College, and served as a city editor of the Raleigh Times, an administrative assistant to United States Senators Willis Smith and Alton Lennon, an executive director of the North Carolina Bankers Association, a member of the Raleigh City Council, and a television and radio executive; 
Whereas Jesse Alexander Helms, Jr., was elected to the United States Senate in 1972, and served as Chairman of the Senate Foreign Relations Committee and the Senate Agriculture Committee, ultimately serving five terms, equal to the longest service of any Senator from North Carolina; 
Whereas Jesse Alexander Helms, Jr., was a leader against Communism and became the first legislator of any nation to address the United Nations Security Council; 
Whereas Jesse Alexander Helms, Jr., was married for 65 years to Dorothy Dot Coble Helms, whom he termed his “best friend”, and Jesse Alexander Helms, Jr., is the father of three children; and 
Whereas Jesse Alexander Helms, Jr., made valuable contributions to his community, State, Nation, and the World: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the life, achievements, and distinguished career of Jesse Alexander Helms, Jr., public servant and former Member of the United States Senate; and 
(2)expresses its condolences to his wife, Dot, and his three children on his passing. 
 
Lorraine C. Miller,Clerk.
